First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,653,699. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims encompass the treatment of Parkinson’s disease utilizing tozadenant in combination with levodopa.  Unlike the instant claims, the reference claims is limited to tozadenant and levodopa (claims 33-34).  However, levodopa is a known dopamine precursor (see instant claim 23).  Additionally, the reference disclosure sets forth the use of other active agents such as carbidopa and bromocriptine (see for example, col. 1, line 61 – col. 2, line 18; col. 14, lines 37-43; col. 16, line 25 – col. 17, line 6).  Therefore, the instant claims are rendered anticipated/obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amelioration, does not reasonably provide enablement for postponement/delaying/preventing the onset of development.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue 
experimentation.
Briefly, the instant claims are drawn to a method of treating sleepiness in a Parkinson’s disease patient by administering the claimed combination.  The present specification defines “treating” as:

    PNG
    media_image1.png
    188
    638
    media_image1.png
    Greyscale

As defined by the present specification, “treating” is inclusive of postponement/delaying/preventing the onset of development which is interpreted to mean that the disease will entirely cease to manifest after administration of the combination.  Applicant has not demonstrated postponement/delaying/preventing the onset of development of sleepiness in Parkinson’s disease in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the combination instantly claimed and postponement/delaying/preventing the onset of development sleepiness.
While the Applicants might be enabled for treatment, the Applicants are not enabled for postponement/delaying/preventing the onset of development sleepiness in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually postpones/delays/prevents the onset of sleepiness in Parkinson’s disease.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flohr et al. (US20050261289) in view of Bove et al. (Synapse, 2002, cited by applicant on IDS dated 2/17/2022), Bertorelli et al. (Drug Development Research, 1996, cited by applicant on IDS dated 2/17/2022), and Scheller et al. (US20050197385).
Flohr et al. teaches a method of treating Parkinson’s disease comprising administration of 4-hydroxy-4-methyl-piperidine-1-carboxylic acid-(4-methoxy-7-morpholin-4-yl-benzothiazol-2-yl)-amide:

    PNG
    media_image2.png
    218
    280
    media_image2.png
    Greyscale
 (see the entire reference, especially Abstract, p [0073]).  
The compound of formula (I) of Flohr is an A2a antagonist (p [0002]) and its affinity for human A2a receptors was evaluated (p 0060).  Flohr teaches oral administration of a dosage of about 0.01 mg to about 1000 mg of formula (I) to adults (i.e. humans) (p [0074]), which completely encompasses the dosage taught in Applicant’s specification and recited by instant claim 26 (see p [0037]). 
Flohr et al. does not teach administration of the dopamine precursor levodopa, a drug to inhibit peripheral decarboxylation, impairment of sleepiness, or administration of a dopamine receptor agonist.
Bove et al. teaches that antagonism of the A2a receptor confers clinical benefit to parkinsonian patients under levodopa therapy (see the entire article, especially Abstract). The A2a receptor antagonist CSC is administered with levodopa in one trial (i.e. concomitantly) or immediately before levodopa after 23 days in another trial (i.e. separately). It is taught that the levodopa was administered with benserazide (i.e. a drug to inhibit peripheral decarboxylation as recited in instant claims 28 and 30; see Abstract and Figure 1 of Bove).
Neither Flohr nor Bove teaches treatment of sleepiness, or administration of a dopamine receptor agonist.
Bertorelli et al. teaches that adenosine participates in the regulation of sleep and wakefulness in the mammalian central nervous system, and that the A2a receptor
antagonist SCH 58261 increases wakefulness (i.e. decreases/treats sleepiness) (see the entire article, especially Abstract).
Neither Flohr, Bove, nor Bertorelli teaches administration of a dopamine receptor agonist.
Scheller et al. teaches the use of rotigotine (i.e. a dopamine receptor agonist of instant claims 28 and 29) and its use in the treatment of Parkinson’s disease (see the entire article, especially abstract). It is taught that rotigotine treats subjects suffering from diseases associated with increased dopaminergic cell loss, and that one of said symptoms is sleep disorders and REM sleep behavior disorders (see claims 15 and 18 of Scheller).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have treated the sleepiness in patients with Parkinson’s disease by modifying the method of Bove et al. and substituting CSC with the compound of formula (I). One would have been motivated to do so since both CSC and the compound of formula (I) are known A2a receptor antagonists that treat Parkinson’s disease, and furthermore Bertorelli teaches that A2a receptor antagonists increase wakefulness (i.e. reduce/treat sleepiness). Therefore, one of ordinary skill in the art would have had a reasonable expectation of treating Parkinson’s disease as well as sleepiness in Parkinson's patients by administration of the alternative A2a receptor antagonist of formula (I) in the method of Bove.
See MPEP 2143 (I) KSR Rationale (B): Simple substitution of one known element (i.e. CSC) for another (i.e. the compound of formula (I)) to obtain predictable results (i.e. treatment of sleepiness in patients with Parkinson's disease).
Furthermore, one would have been motivated to also administer the dopamine
receptor agonist rotigotine along with the method of Flohr, Bove, and Bertorelli as said compound is taught by Scheller to also treat Parkinson’s disease and also be useful in the treatment of diseases which prevent or disturb sleep. Therefore, one of ordinary skill would have had a reasonable expectation of successfully treating Parkinson’s disease as well as sleepiness in said patients by administration of the rotigotine of Scheller in combination with the method of Flohr, Bove, and Bertorelli.
See MPEP 2143 (I) KSR Rationale (A): Combining prior art elements (i.e. the A2a receptor agonist of formula (1) and levodopa and rotigotine) according to known methods (i.e. the method of Flohr, Bove and Bertorelli with that of Scheller) to yield predictable results (i.e. treatment of sleepiness and/or treatment of Parkinson’s disease).
For these reasons, the claimed invention is rendered prima facie obvious.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flohr et al. (US20050261289) in view of Bove et al. (Synapse, 2002, cited by applicant on IDS dated 2/17/2022), Bertorelli et al. (Drug Development Research, 1996, cited by applicant on IDS dated 2/17/2022), and Scheller et al. (US20050197385) as applied to claim 21 above, and further in view of Di Paolo (US20050267085).
Flohr, Bove, Bertorelli, and Scheller teach a method of treating sleepiness in Parkinson’s patients comprising administration of adenosine antagonists of Flohr, i.e., 4-hydroxy-4-methyl-piperidine-1-carboxylic acid-(4- methoxy-7-morpholin-4-yl-benzothiazol-2-yl)-amide, in combination with levodopa, carbidopa, and rotigotine.
None of the aforementioned references teaches administration of the dopamine precursor concurrently with dehydroepiandrosterone (i.e. DHEA) or dehydroepiandrosterone sulfate (i.e. DHEA-S).
Di Paolo teaches treatment Parkinson’s disease and of symptoms associated with Parkinson's disease by administration of a combination of a therapeutically effective amount of DHEA or DHEA-S (p 0010) in combination (i.e. concurrently) with a therapeutically effective amount of a dopamine precursor, such as levodopa (abstract, Title).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have administered DHEA or DHEA-S concurrently with the method of Flohr, Bove, Bertorelli, and Scheller. One would have been motivated to do so as the method of Flohr, Bove, Bertorelli, and Scheller treats Parkinson's disease by administration of compositions comprising levodopa, and Di Paolo teaches that administration of DFIEA or DFIEA-S in combination with levodopa is effective in the treatment of Parkinson's disease symptoms. Therefore, one of ordinary skill in the art would have had a reasonable expectation of treating Parkinson's disease in the method of Flohr, Bove, Bertorelli, and Scheller by the addition of DHEA or DHEA-S.
See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re 
Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628